Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
2.	This action is responsive to the application No. 17/065,635 filed on October 16, 2020.
Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Semiconductor Device Comprising Stacked Oxide Semiconductor Layers”.

Claim Objections
6.	Claims 1-9, 12, 15, 18, 19 are objected to because of the following informalities:

Claim 1. (As inperpreted) A semiconductor device comprising:
a first conductive layer over an insulating surface;
a first insulating layer over the first conductive layer;
an oxide semiconductor layer comprising a first oxide semiconductor layer and a second oxide semiconductor layer, the oxide semiconductor layer comprises a region overlapping 
a second conductive layer and a third conductive layer, each of which comprises a region in contact with a top surface of the second oxide semiconductor layer and a region in contact with a side surface of the first oxide semiconductor layer and the second oxide semiconductor layer;
a second insulating layer comprising a region in contact with the oxide semiconductor layer and positioned over the oxide semiconductor layer, the second conductive layer, and the third conductive layer; and
a fourth conductive layer comprising a region overlapping 

wherein the first oxide semiconductor layer comprises a region in contact with the first insulating layer,
wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer comprises at least indium and gallium,
wherein the first oxide semiconductor layer further comprises tin,
wherein a thickness of the first oxide semiconductor layer is more than or equal to 3 nm and less than or equal to 15 nm,
wherein one of the first oxide semiconductor layer and the second oxide semiconductor layer comprises a c-axis aligned crystal part,
wherein a third insulating layer is provided over the second insulating layer,
wherein the third conductive layer is in contact with the fourth conductive layer in an opening provided in the second insulating layer and the third insulating layer, and
wherein the first conductive layer comprises molybdenum, titanium, tantalum, tungsten, aluminum, copper, chromium, neodymium, or scandium.

Claim 2. (As inperpreted) A semiconductor device comprising:

a first insulating layer over the first conductive layer;
an oxide semiconductor layer comprising a first oxide semiconductor layer and a second oxide semiconductor layer, the oxide semiconductor layer comprises a region overlapping 
a second conductive layer and a third conductive layer, each of which is electrically connected to and provided over the oxide semiconductor layer;
a second insulating layer comprising a region in contact with the oxide semiconductor layer and positioned over the oxide semiconductor layer, the second conductive layer, and the third conductive layer;
a third insulating layer provided over the second insulating layer;
a fourth conductive layer overlapping 
a fifth conductive layer in contact with the third conductive layer in an opening provided in the second insulating layer and the third insulating layer,
wherein a first side surface of the first oxide semiconductor layer and the second oxide semiconductor layer is in contact with the second conductive layer,

wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer comprises at least indium, gallium, and zinc, and
wherein the first conductive layer comprises molybdenum, titanium, tantalum, tungsten, aluminum, copper, chromium, neodymium, or scandium.
Claim 3. (As inperpreted) A semiconductor device comprising:
a substrate;
a first conductive layer over the substrate;
a first insulating layer over the first conductive layer;
an oxide semiconductor layer comprising a first oxide semiconductor layer and a second oxide semiconductor layer, the oxide semiconductor layer comprises a region overlapping 
a second conductive layer and a third conductive layer, each of which is electrically connected to the first oxide semiconductor layer and the second oxide semiconductor layer;

a third insulating layer provided over the second insulating layer;
a fourth insulating layer provided over the third insulating layer; and
a fourth conductive layer provided over the fourth insulating layer,
wherein each of the first oxide semiconductor layer and the second oxide semiconductor layer comprises at least indium and gallium,
wherein the second conductive layer and the third conductive layer each contain an element selected from Al, Cr, Cu, Ta, Ti, Mo, or W,
wherein the fourth conductive layer is in contact with the third conductive layer in an opening provided in the second insulating layer and the third insulating layer,
wherein the third conductive layer extends beyond the opening provided in the second insulating layer and the third insulating layer,
wherein the second conductive layer and the third conductive layer are each in contact with a side surface of the oxide semiconductor layer, and
wherein the fourth conductive layer overlaps 

Claim 4. (As inperpreted) The semiconductor device according to claim 1, wherein the second conductive layer and the third conductive layer have a tapered side surface, and
wherein a fifth conductive layer overlaps 
Claim 5. (As inperpreted) The semiconductor device according to claim 4,
wherein the fourth conductive layer is provided over and in contact with a fourth insulating layer provided over the third insulating layer,
wherein the third conductive layer extends beyond the opening provided in the second insulating layer and the third insulating layer, and
wherein the fifth conductive layer and the fourth conductive layer overlap 
Claim 6. (As inperpreted) The semiconductor device according to claim 2,
wherein the second conductive layer and the third conductive layer have a tapered side surface, and
wherein the fifth conductive layer overlaps 
Claim 7. (As inperpreted) The semiconductor device according to claim 6,

wherein the third conductive layer extends beyond the opening provided in the second insulating layer, the third insulating layer, and the fourth insulating layer, and
wherein the fifth conductive layer and the fourth conductive layer overlap 
Claim 8. (As inperpreted) The semiconductor device according to claim 3,
wherein the second conductive layer and the third conductive layer have a tapered side surface, and
wherein one of the first oxide semiconductor layer and the second oxide semiconductor layer comprises a c-axis aligned crystal part. 
Claim 9. (As inperpreted) The semiconductor device according to claim 8,
wherein the oxide semiconductor layer is provided in a channel region of a transistor,
wherein the transistor is a channel-etched transistor, and
wherein a fifth conductive layer overlaps 

Claim 12. (As inperpreted) The semiconductor device according to claim 2, wherein 
Claim 15. (As inperpreted) The semiconductor device according to claim 3, wherein 
Claim 18. (As inperpreted) The semiconductor device according to claim 2, wherein one of the first oxide semiconductor layer and the second oxide semiconductor layer is a microcrystalline oxide semiconductor layer, and
wherein the other of the first oxide semiconductor layer and the second semiconductor layer is an amorphous oxide semiconductor layer, a single-crystal semiconductor layer, a polycrystalline oxide semiconductor layer, or a c-axis aligned crystalline oxide semiconductor layer. 
Claim 19. (As inperpreted) The semiconductor device according to claim 3, wherein one of the first oxide semiconductor layer and the second oxide semiconductor layer is a microcrystalline oxide semiconductor layer, and
wherein the other of the first oxide semiconductor layer and the second semiconductor layer is an amorphous oxide semiconductor layer, a single-crystal semiconductor layer, a polycrystalline oxide semiconductor layer, or a c-axis aligned crystalline oxide semiconductor layer.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 4-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2011/0133191 A1) in view of Yamazaki et al. (2012/0132903 A1).
Regarding independent claim 1, Yamazaki et al./191 teaches a semiconductor device (Figs. 1A-1B, 17B, ¶213) comprising:
a first conductive layer (101a gate electrode, ¶213) over an insulating surface (¶123);
a first insulating layer (102, ¶213) over the first conductive layer (101a);

a second conductive layer (108a source electrode, ¶213) and a third conductive layer (108b drain electrode, ¶213), each of which comprises a region in contact with a top surface of the oxide semiconductor layer (106a) and a region in contact with a side surface (left and right side surface) of the first oxide semiconductor layer (106a);
a second insulating layer (112, ¶213) comprising a region in contact with the oxide semiconductor layer (106a: 110) and positioned over the oxide semiconductor layer (106a), the second conductive layer (108a), and the third conductive layer (108b); and
wherein the oxide semiconductor layer (106a) comprises a region in contact with the first insulating layer (102),
wherein the oxide semiconductor layer (106a) comprises at least indium and gallium (In-Sn-Ga-Zn-O, ¶66 contains indium and gallium),
wherein the first oxide semiconductor layer (106a: 110) further comprises tin (Sn, ¶66),
which overlaps the range),
wherein one of the first oxide semiconductor layer (106a: 110) and the second oxide semiconductor layer comprises a c-axis aligned crystal part (¶71),
wherein a third insulating layer (116, ¶215) is provided over the second insulating layer (112, ¶213),
wherein the first conductive layer (101: 101a gate electrode) comprises molybdenum, titanium, tantalum, tungsten, aluminum, copper, chromium, neodymium, or scandium (¶222).
Yamazaki et al./191 is explicitly silent of disclosing wherein a second oxide semiconductor layer,
a fourth conductive layer comprising a region overlapping the oxide semiconductor layer with the second insulating layer interposed therebetween,
wherein the second oxide semiconductor layer is provided over the first oxide semiconductor layer;
the second oxide semiconductor layer comprises at least indium and gallium,
wherein the third conductive layer is in contact with the fourth conductive layer in an opening provided in the second insulating layer and the third insulating layer.
nd oxide semiconductor, shown in figure below),
a fourth conductive layer (7003, ¶356) comprising a region overlapping the oxide semiconductor layer (see Fig. 19C) with the second insulating layer (7051) interposed therebetween,
wherein the second oxide semiconductor layer (upper portion: see figure below) is provided over the first oxide semiconductor layer (lower portion: 1st oxide semiconductor, see figure below),
the second oxide semiconductor layer (upper portion: see figure below) comprises at least indium and gallium (103a: In-Sn-Ga-Zn-O, ¶75 contains indium and gallium),
wherein the third conductive layer (drain electrode: see figure below) is in contact with the fourth conductive layer (7003, ¶356) in an opening (see figure below) provided in the second insulating layer (7051, ¶362) and the third insulating layer (7052, ¶362).

    PNG
    media_image1.png
    475
    681
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Yamazaki et al./903 and modify the structure and material of Yamazaki et al./191, in order to form a light-emitting element driving transistor (¶356), therefore, forming a highly reliable semiconductor device by giving stable electric characteristics to a transistor in which an oxide semiconductor film is used for a channel (abstract).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected 
Yamazaki et al./191 discloses a range (2nm-10nm, ¶72 of the oxide semiconductor’s thickness) encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness. In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
Regarding claim 4, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 1 from which this claim depends.
Yamazaki et al./191 teaches wherein the second conductive layer (108a source electrode) and the third conductive layer (108b drain electrode) have a tapered side surface (see Fig. 17B).
Yamazaki et al./191 is explicitly silent of disclosing wherein a fifth conductive layer overlaps the fourth conductive layer.
Yamazaki et al./903 teaches wherein (Fig. 19C) a fifth conductive layer (top gate: see figure in claim 1) overlaps with the fourth conductive layer (7003, ¶356).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Yamazaki et al./903 and modify the structure and material of Yamazaki et al./191, in order to form a light-emitting element driving transistor (¶356), therefore, forming a highly reliable semiconductor device by giving stable electric 
Regarding claim 5, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 4 from which this claim depends.
Yamazaki et al./903 teaches wherein (Fig. 19C) the fourth conductive layer (7003) is provided over and in contact with a fourth insulating layer (7053, ¶362) provided over the third insulating layer (7052, ¶362),
wherein the third conductive layer (drain electrode, see figure in claim 1) extends beyond the opening (see figure in claim 1) provided in the second insulating layer (7051) and the third insulating layer (7052), and
wherein the fifth conductive layer (top gate: see figure in claim 1) and the fourth conductive layer (7003) overlap the second conductive layer (source electrode).
Regarding claim 10, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 1 from which this claim depends.
Yamazaki et al./903 teaches wherein (Fig. 19C) the first oxide semiconductor layer (105a: 1st oxide semiconductor, see figure in claim 1) and the second oxide semiconductor layer (105b: 2nd oxide semiconductor, see figure in claim 1) have crystallinity (¶53).
Regarding claim 11, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 1 from which this claim depends.
st oxide semi, see figure in claim 1) and a state of crystallinity of the second oxide semiconductor layer (105b: 2nd oxide semi, see figure in claim 1) differ from each other (¶53, ¶55). 

12.	Claims 2, 6-7, 12-14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2011/0133191 A1) in view of Yamazaki et al. (2012/0132903 A1).
Regarding independent claim 2, Yamazaki et al./191 teaches a semiconductor device (Figs. 1A-1B, 17B, ¶213) comprising:
a first conductive layer (101a gate electrode, ¶213);
a first insulating layer (102, ¶213) over the first conductive layer (101a);
an oxide semiconductor layer (106a, ¶213) comprising a first oxide semiconductor layer (106a), the oxide semiconductor layer (106a) comprises a region overlapping the first conductive layer (101a) with the first insulating layer (102) interposed therebetween;
a second conductive layer (108a source electrode, ¶213) and a third conductive layer (108b drain electrode, ¶213), each of which is electrically connected to and provided over the oxide semiconductor layer (106a);

a third insulating layer (116, ¶215) provided over the second insulating layer (112);
a fourth conductive layer (114) overlapping the oxide semiconductor layer (106a) and/or with a channel region of the oxide semiconductor layer (106a); and
wherein a first side surface (left side surface) of the first oxide semiconductor layer (106a) is in contact with the second conductive layer (108a source electrode),
wherein a second side surface (right side surface) of the first oxide semiconductor layer (106a) is in contact with the third conductive layer (108b drain electrode),
wherein the oxide semiconductor layer (106a) comprises at least indium, gallium, and zinc ((In-Sn-Ga-Zn-O, ¶66), and
wherein the first conductive layer (101a gate electrode) comprises molybdenum, titanium, tantalum, tungsten, aluminum, copper, chromium, neodymium, or scandium (¶222).
Yamazaki et al./191 is explicitly silent of disclosing wherein a second oxide semiconductor layer;

the second oxide semiconductor layer comprises at least indium, gallium, and zinc, and
a fifth conductive layer in contact with the third conductive layer in an opening provided in the second insulating layer and the third insulating layer.
Yamazaki et al./903 teaches wherein (Fig. 19C) a second oxide semiconductor layer (105b: 2nd oxide semiconductor, see figure below);
wherein the second oxide semiconductor layer (105b) is provided over the first oxide semiconductor layer (105a: 1st oxide semiconductor, see figure below);
the second oxide semiconductor layer (upper portion: see figure below) comprises at least indium and gallium (103a: In-Sn-Ga-Zn-O, ¶75 contains indium and gallium and zinc),
a fifth conductive layer (7003, ¶356) in contact with the third conductive layer (drain electrode: see figure below) in an opening (see figure below) provided in the second insulating layer (7051, ¶362) and the third insulating layer (7052, ¶362).

    PNG
    media_image1.png
    475
    681
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Yamazaki et al./903 and modify the structure and material of Yamazaki et al./191, in order to form a light-emitting element driving transistor (¶356), therefore, forming a highly reliable semiconductor device by giving stable electric characteristics to a transistor in which an oxide semiconductor film is used for a channel (abstract).
Regarding claim 6, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 2 from which this claim depends.
The combination of Yamazaki et al./191 teaches wherein (Fig. 17B) the second conductive layer (108a) and the third conductive layer (108b) have a tapered side surface (see Fig. 17B), and

Regarding claim 7, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 6 from which this claim depends.
The combination of Yamazaki et al./191 and /903 teaches wherein the fifth conductive layer (7003, Yamazaki et al./903) is provided over and in contact with a fourth insulating layer (7053, ¶362) provided over the third insulating layer (7052, ¶362),
wherein the third conductive layer (drain electrode) extends beyond the opening (see figure in claim 2) provided in the second insulating layer (7051), the third insulating layer (7052), and the fourth insulating layer (7053), and
wherein the fifth conductive layer (7003) and the fourth conductive layer (top gate: see figure in claim 2) overlap the second conductive layer (source electrode).
Regarding claim 12, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 2 from which this claim depends.
Yamazaki et al./903 teaches wherein (Fig. 19C) one of the first oxide semiconductor layer (105a: see figure in claim 2) and the second oxide semiconductor layer (105b: see figure in claim 2) has crystallinity (¶53).
Regarding claim 13, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 2 from which this claim depends.

Regarding claim 14, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 2 from which this claim depends.
Yamazaki et al./903 teaches wherein (Fig. 19C) a state of crystallinity of the first semiconductor layer (105a, ) and a state of crystallinity of the second oxide semiconductor layer (105b) differ from each other (¶53). 
Regarding claim 18, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 2 from which this claim depends.
Yamazaki et al./903 teaches wherein (Fig. 19C) one of the first oxide semiconductor layer (105a: see figure in claim 1) and the second oxide semiconductor layer (105b: see figure in claim 2) is a microcrystalline oxide semiconductor layer (¶57), and
wherein the other of the first oxide semiconductor layer and the second semiconductor layer (105b) is an amorphous oxide semiconductor layer, a single-crystal semiconductor layer, a polycrystalline oxide semiconductor layer, or a c-axis aligned crystalline oxide semiconductor layer (¶55).

13.	Claims 3, 8-9, 15-17, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (2011/0133191 A1) in view of Yamazaki et al. (2012/0132903 A1).
Regarding independent claim 3, Yamazaki et al./191 teaches a semiconductor device (Figs. 17B) comprising:
a substrate (100, ¶213);
a first conductive layer (101a gate electrode, ¶213) over the substrate (100);
a first insulating layer (102, ¶216) over the first conductive layer (101a);
an oxide semiconductor layer (106a, ¶213) comprising a first oxide semiconductor layer (106a), the oxide semiconductor layer (106a) comprises a region overlapping the first conductive layer (101a) with the first insulating layer (102) interposed therebetween;
a second conductive layer (108a source electrode, ¶213) and a third conductive layer (108b drain electrode, ¶213), each of which is electrically connected to the first oxide semiconductor layer (106a),
a second insulating layer (112, ¶213) comprising a region in contact with the oxide semiconductor layer (106a: 110) and positioned over the oxide semiconductor layer (106a), the second conductive layer (108a), and the third conductive layer (108b);

a fourth insulating layer (118, ¶215) provided over the third insulating layer (116); and
wherein the first oxide semiconductor layer (106a) comprises at least indium and gallium,
wherein the first oxide semiconductor layer (106a) comprises at least indium and gallium (In-Sn-Ga-Zn-O, ¶66 contains indium and gallium),
wherein the second conductive layer (108a) and the third conductive layer (108b) each contain an element selected from Al, Cr, Cu, Ta, Ti, Mo, or W (108, ¶154 layer 108 patterned to form 108a and 108b),
wherein the second conductive layer (108a) and the third conductive layer (108b) are each in contact with a side surface (left and right side surfaces) of the oxide semiconductor layer (106a), and
Yamazaki et al./191 is explicitly silent of disclosing wherein a second oxide semiconductor layer;
a fourth conductive layer provided over the fourth insulating layer,
wherein the second oxide semiconductor layer comprises at least indium and gallium,

wherein the third conductive layer extends beyond the opening provided in the second insulating layer and the third insulating layer,
wherein the fourth conductive layer overlaps the second conductive layer and the oxide semiconductor layer.
Yamazaki et al./903 teaches wherein (Fig. 19C) a second oxide semiconductor layer (2nd oxide semiconductor: see figure below);
a fourth conductive layer (7003, ¶356) provided over the fourth insulating layer (7053, ¶362),
the second oxide semiconductor layer (upper portion: see figure below) comprises at least indium and gallium (103a: In-Sn-Ga-Zn-O, ¶75 contains indium and gallium and zinc),
wherein the fourth conductive layer (7003) is in contact with the third conductive layer (drain electrode, see figure below) in an opening (see figure below) provided in the second insulating layer (7051) and the third insulating layer (7052),
wherein the third conductive layer (drain electrode) extends beyond the opening provided in the second insulating layer (7051) and the third insulating layer (7052),
st and 2nd oxide semiconductor, see figure below).

    PNG
    media_image1.png
    475
    681
    media_image1.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Yamazaki et al./903 and modify the structure and material of Yamazaki et al./191, in order to form a light-emitting element driving transistor (¶356), therefore, forming a highly reliable semiconductor device by giving stable electric characteristics to a transistor in which an oxide semiconductor film is used for a channel (abstract).
Regarding claim 8, Yamazaki et al./191 teaches wherein (Fig. 17B) the second conductive layer (108a) and the third conductive layer (108b) have a tapered side surface (see Fig. 17B), and
one of the first oxide semiconductor layer (106a) and the second oxide semiconductor layer comprises a c-axis aligned crystal part (106a: 110, ¶71).
Regarding claim 9, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 8 from which this claim depends.
The combination of Yamazaki et al./191 and /903 teaches wherein (Fig. 17B) the oxide semiconductor layer (106a) is provided in a channel region of a transistor (150),
wherein the transistor is a channel-etched transistor (¶292-293, Yamazaki et al./903), and
wherein a fifth conductive layer (7003) overlaps the fourth conductive layer (top gate electrode).
Regarding claim 15, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 3 from which this claim depends.
Yamazaki et al./903 teaches wherein (Fig. 19C) one of the first oxide semiconductor layer (105a: see figure in claim 3) and the second oxide semiconductor layer (105b: see figure in claim 3) has crystallinity (¶53).
Regarding claim 16, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 3 from which this claim depends.

Regarding claim 17, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 3 from which this claim depends.
Yamazaki et al./903 teaches wherein (Fig. 19C) a state of crystallinity of the first semiconductor layer (105a: see figure in claim 3 ) and a state of crystallinity of the second oxide semiconductor layer (105b: see figure in claim 3) differ from each other (¶53). 
Regarding claim 19, Yamazaki et al./191 and Yamazaki et al./903 teach all of the limitations of claim 3 from which this claim depends.
Yamazaki et al./903 teaches wherein (Fig. 19C) one of the first oxide semiconductor layer (105a: see figure in claim 3) and the second oxide semiconductor layer () is a microcrystalline oxide semiconductor layer (), and
wherein the other of the first oxide semiconductor layer and the second semiconductor layer (105b: see figure in claim 3) is an amorphous oxide semiconductor layer, a single-crystal semiconductor layer, a polycrystalline oxide semiconductor layer, or a c-axis aligned crystalline oxide semiconductor layer (¶55). 

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
15.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819